 ASSOCIATED MUSICIANS, LOCAL # 16581Associated Musiciansof Greater Newark, Local # 16,American Federation of Musicians,AFL-CIOandBow andArrow Manor,Inc., t/a The Manor, Inc.and National Association of Orchestra Leaders.Cases 22-CC-447, 22-CC-48l,'22-CC-482, and22-CC-448that the Union engaged in a violation of Sections8(b)(4)(i)(ii)(A) by seeking to obtain the Form Bagreement with a clause of the character whichthe Board found unlawful in thePattonWare-housecase. [140 NLRB 1474,enfd.as modified334 F.2d 539(C.A.D.C.,1964).]October 25, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn March 29, 1973, Administrative Law Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief; Bow and ArrowManor filed exceptions, and Respondent filed cross-exceptions, a brief in support of its cross-exceptions,and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge insofar as consistent herewith.We agree with the Administrative Law Judge's con-clusion that Respondent violated Section 8(b)(4)(A)of the Act.' He concluded that:In this case, the Union induced and encour-aged members of the Herman and Bruce orches-tra[s] to cease work for their employers, Hermanand Bruce, at the Manor, unless the Manor exe-cuted the Union Form B agreement coveringtheir working conditions, and further threatened,restrained, and coerced Herman and Bruce, asemployers and independent contractors, to ceasedoing business with the Manor unless the Manorexecuted the Form B agreement, by inducing andencouraging their employees to strike, and bythreatening Herman and Bruce with penaltiesunder the Union's and the Federations f sic]Constitution, By-laws, orders and regulations. Itwould thus appear that General Counsel hasmade out his case in support of the allegationiIn his Conclusion of Law 3, the Administrative Law Judge inadvertentlyconcluded that Respondent violated Sec.8(b)(4)(B)by seeking to obtain theexecution of a contract containing a clause violative of Sec 8(e).-He clearlymeant to find that Sec. 8(b)(4)(A) was the section violated. The error ishereby correctedHowever,we disagree with the Administrative LawJudge insofar as he failed to find that,by the sameconduct,Respondent also violated Section 8(b)(4)(B)of the Act.It seems clear to us from the conclusionsquoted above that Respondent put pressure on em-ployees of Herman and Bruce, and also on Hermanand Bruce themselves as employers and independentcontractors,with an object of causing them to ceasedoing business with the Employer,herein The Manor.This is a clear violation of Section 8(b)(4)(B).The Administrative Law Judge adverted to this ob-vious conclusion,noting that it is "literally true" thatRespondent's conduct had a"cease-doing-business"object. But he found that he was nonetheless obligedto dismiss the 8(b)(4)(B) allegation on the basis of theBoard's decisions in certain recent cases.We do notagree that the cases cited require that result.In one of these cases,American Guild of VarietyArtists,AFL-CIO (Harrah's Club,et al.),176 NLRB580, the Musicians union was engaged in a legitimatestrike against various casinos employing house musi-cians.In the course of the Musicians strike,the Amer-ican Guild of Variety Artists, the Respondent (hereinAGVA),threatened various performers with discipli-nary action or expulsion if they continued to performat the struck locations.The Board found that AGVA'sactivities directed at the performers merely assistedtheMusicians otherwise legitimate primary strikeagainst the casinos and hence were not violative ofSection 8(b)(4)(B). As the General Counsel points out,the Board's decision in that case was reversed by theCourt of Appeals for the Ninth Circuit(Harrah'sClub,446 F.2d 471 (C.A. 9,197 1)cert. denied 404 U.S.912 (1971)), and a violation ultimately found?The other case cited by the Administrative LawJudge wasAmerican Federation of Musicians of theUnited States and Canada and Wichita Falls MusiciansAssociationLocalNo. 688, AIM,186NLRB 646.There the Board simply adopted without discussionthe Trial Examiner's Decision which found that theunion's efforts to have various bands cease perform-ing for anAir Forceofficers'club were permissibleprimaryactivity. The onlyprecedentcited by the Trial2 See 195 NLRB 416. SeealsoAmerican Federation of Musicians,AFL-CIO(Harrah's Club),178 NLRB 707,reversed 446 F 2d 471(C.A. 9, 1971) cert.denied 404 U_S. 912(1971), supplemental decision 195 NLRB 1104 In itsbrief to the Board, the General Counsel suggested that the Board might wishto reconsider its decision in theHarrah 's Club,cases. Subsequently, it fileda motion to delete this portion of its brief.The motion is hereby granted.206 NLRB No. 53 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer for his disposition of the case was theBoard's decision inHarrah's Club, supra,a crucialfeature of which was, as noted above, that therespondent's actions were in aid of the Musicians pri-mary strike against the employer of the house bandmembers. The disposition inLocal No. 688, AFM,therefore, apparently rested on the implicit findingthat the Air Force was also the employer of the bandmembers in question, a fact Chairman Miller advert-ed to in a footnote? Since all employees there seemedto be those of the primary employer, there was no"cease-doing-business" object between employers,and hence no allegations of secondary conduct couldbe sustained.The present case involves a completely differentsituation. The Manor employs no musicians whomRespondent could represent and Respondent has notsought to persuade its members to aid another unionat the same situs by honoring that union's picket line,since there was no picket line. Respondent's appealsto independent contractors Herman and Bruce and totheir employees were intended solely to cause Her-man and Bruce to cease doing business with TheManor. Contrary to the Administrative Law Judge'sapparent finding that the Union's activity was in aidof its primary dispute with The Manor, as The Manorwas not the employer of the musicians whose employ-ment conditions Respondent sought to affect, we findthat it had no primary dispute with The Manor. Wetherefore find that Respondent's actions violated Sec-tion 8(b)(4)(i)(ii)(B) of the Act.The Union's presettlement conduct appears simplyto have been the trial run for its unlawful postsettle-ment conduct. The Union requested The Manor tobargain with it with respect to the "musicians whorender services at your establishment." The Manorrefused because the musicians were not its employees,and the Union then notified Herman, Ames, andBruce to cease performing for The Manor until fur-ther notice. While the Union relented before any ces-sation of business occurred, after the execution of thesettlement agreement it continued seeking the sameobjective-a bargaining agreement with The Man-or-through attempting to force The Manor to sign itsForm B contract. That contract by its terms sought tocreate a joint employer relationship between TheManor and the band leaders and thus lay the basis fora bargaining relationship between the Union and TheManor with respect to the musicians whom The Man-or did not then employ. Since the Union sought toaccomplish this objective by having Herman, Ames,and Bruce cease performing at The Manor, either as3Local No 688, AFM, supra,fn. 3Members Kennedy and Penello agreewith the view expressed by Chairman Miller in that caseits house bands or for any other purchaser of music,itspresettlement conduct also violated Section8(b)(4)(ii)(B) of the Act.4 and, as Respondent persist-ed in such conduct, we shall order that the settlementagreements in Cases 22-CC-447 and 22-CC-448 beset aside.Having found that the Union violated Section8(b)(4)(i)(ii)(A) and (B) of the Act, we shall order it tocease and desist therefrom and to take appropriateremedial action to effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Asso-ciatedMusicians of Greater Newark, Local #16,American Federation of Musicians, AFL-CIO, New-ark, New Jersey, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a) Inducing or encouraging individuals employedby Herman, Bruce, The Manor, or any other employ-er engaged in commerce or in an industry affectingcommerce to engage in a strike or refusal in the courseof their employment to perform any services; orthreatening, coercing, or restraining Herman, Bruce,The Manor, or any other employer or person engagedin commerce or in an industry affecting commerce,where an object thereof is to force or require Herman,Bruce, The Manor, or any other employer or personto enter into, maintain, enforce, or give effect to provi-sionsof an agreement prohibited by Section 8(e) ofthe Act.(b)Entering into, maintaining, enforcing, or givingeffect to the provisions in its Form B2B agreement setforth and italicized in the attached AdministrativeLaw Judge's Decision, to the extent found unlawfulherein.(c) Inducing or encouraging individuals employedby Herman, Bruce, or any other employer engaged incommerce or in an industry affecting commerce toengage in a strike or refusal in the course of theiremployment to perform any services; or threatening,coercing, or restraining Herman, Bruce, or any otheremployer or person engaged in commerce or in anindustry affecting commerce, where, in eithercase, anobject thereof is to force or require Herman, Bruce, orany other person or employer to cease doing business4 Respondentcontendsthat, because nocessation of business occurred asa result ofits presettlementconduct, any violation of the Actstemming fromits conductwould be of the purely technical kind which,in AmericanFedera-tion ofMusicians,Local 76, AFL-CIO,202 NLRB 620, theBoard indicateditwould decline to remedy We disagree.SinceRespondentpersisted in itsunlawful conductafter execution of the settlement agreement,itwas there-fore not purely technicalin nature. ASSOCIATED MUSICIANS, LOCAL # 16583with The Manor.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix." 5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 22, after being duly signed by Respon-dentUnion's representative, shall be posted byRespondent Union immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, includingallplaceswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsurethat said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent Union has taken to complyherewith.IT IS FURTHER ORDERED that the settlement agree-ments in Cases 22-CC-447 and 22-CC-448 be, andthey herebyare, set aside.5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentfrom doing business with any other person.WE WILL NOT induce or encourage individualsemployed by Barry Herman Orchestra and En-tertainment, Inc., Charles Bruce, or any otheremployer engaged in commerce or in an industryaffectingcommerceto engage in a strike or refus-al in the course of their employment to'performany services, nor will we threaten, restrain, orcoerce, the two above-named employers or anyother employer or person engagedin commerceor in an industry affecting commerce, where anobject thereof is to force or require them to ceasedoing business with The Manor.ASSOCIATEDMUSICIANS OFGREATER NEWARK, LOCAL# 16, AMERICAN FEDERA-TION OF MUSICIANS, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, 16th Floor, 970Broad Street, Newark,'New Jersey 07102, Telephone201-645-2100.WE WILL NOT induce or encourage members tostrike, or refuse to perform services in the courseof their employment, andWE WILL NOT threaten, restrain, or coerce em-ployers or other persons whose operations aresubject to the National Labor Relations Act, in-cluding Barry Herman Orchestra and Entertain-ment, Inc., Charles Bruce, and Bow and ArrowManor, Inc. t/a The Manor, where an object ofthe Union is to force'or require such persons toenter into an agreement by which any employeragreesto cease or refrain from doing businesswith any other person.WE WILL NOT enter into, maintain, give effectto, or enforce any contract or agreement, expressor implied, whereby any employer whose opera-tionsare subject to the National Labor RelationsAct ceases or refrains or agrees to cease or refrainDECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: This matterwas heard at Newark, New Jersey, on December 6 and 7,1972, upon a consolidated complaint issued on October 31,1972. The charges upon which the complaintwas basedwere filed in Cases 22-CC-447 and 448 on September 10and 14, 1971, and in Cases 22-CC-481 and 482 on June 16and September 25, 1972.The complaint alleges that the above-named Respondent(herein referred as the Union) engaged in certain acts andconduct in violation of Section 8(b)(4)(i), (ii)(A), and/or (B)of the Act as follows:1.On certain dates in September 1971, engaged in, andinduced and encouraged individuals employed by MartyAmes Music and Entertainment, Inc. (herein referred to asAmes), Barry Herman Orchestras and Entertainment, Inc.(herein referred to as Herman), and Charles Bruce (hereinreferred to as Bruce), and other persons to engage in, a strikeor refusal to perform services for their employers. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. In September 1971, threatened, restrained, andcoerced Ames, Herman, and Bruce, and other persons bythe above conduct and by threatening to enforce- theUnion's bylaws against Ames, Herman, Bruce, and otherpersons-all of the above with an object of forcing andrequiring Ames, Herman,Bruce, and other persons to ceasedoing business with Bow and Arrow Manor, Inc., t/a TheManor (hereinafter referred to as the Manor).3.About April 4, 1972, demanded that the Manor signa contract with a clause allegedly violative of Section 8(e)of the Act.4. Since on or about June 7, 1972, engaged in, and in-duced and encouraged individuals employed by Herman,Bruce, and other persons to engage in, a strike or refusal toperform services for their employers.5.Since on or about June 2, 1972, threatened, restrained,and coerced Herman, Bruce, and other persons by the con-duct described in paragraph 4, above, and by threatening toenforce Respondent's bylaws against Herman, Bruce, andother persons-all of the above in paragraphs number 3, 4,'and 5, with an object of forcing and requiring Herman,Bruce,and the Manor to,enter into a contract containing aclauseallegedly prohibited by Section 8(e) of the Act, andto force Herman, Bruce, and other persons to cease doingbusiness with the Manor.Respondent's answer denies the alleged unfair labor prac-tices.The complaint alleges, and the answer admits, that on orabout October 1 and 4, 1971, the Union, the Manor, andNational Association of Orchestra Leaders entered into aninformal settlement in Cases 22-CC-447 and 448, with re-spect to the acts and conduct of the Union referred to inparagraphs numbered 1 and 2, above, which was approvedby the Regional Director of the Board, and that on or aboutOctober 31, 1972, the Regional Director withdrew his ap-proval of and vacated and set aside the settlement agree-ment because of the acts and conduct referred to inparagraphs numbered 3, 4, and 5, above.The complaint alleges, and the answer admits,that theUnion is a labor organization within the meaning of the Act.Upon the entire record in this case, from observation ofthe witnesses,and after due consideration of the briefs filedby the General Counsel, the Charging Parties, and the Re-spondent, I make the following:FINDINGS AND CONCLUSIONS1.THE OPERATIONS OF THE MANORvarious rooms in which catered affairs may be held, such asweddings, bar mitzvahs, dances, receptions, and the like.These latter functions are generally serviced by the Manor'sbanquet staff. During the period With which we are con-cerned, the only music in the restaurant was provided bytwo "strolling violinists" on two nights each week. There isa question as to whether these musicians were employees oftheManor at times material to this case. During this sametime, a small band played in the lounge area, and anotherband, referred to in the record as the "house band," wasavailable to play at catered affairs at the Manor, if thecustomer (often referred to as "the father of the bride") waswilling to engage that band, or accept it. It is the positionof the General Counsel and the Charging Parties that thesebands were self-employed, or independent contractors,while the Union contends that these bands, and thestrollingviolinists,were employees of the Manor.II.THE BANDS INVOLVEDDuring the periods with which we are concerned, exceptafter June 7, 1972 (under circumstances discussed hereinaf-ter),Charlie Bruce provided and led the orchestra whichplayed in the Manor Lodge. Ames, Herman, and possiblyother persons provided bands which played at functions attheManor catered by the banquet department. On theseoccasions when their bands were performing at the Manor,itwould appear that Marty Ames, or Barry Herman as thecase might be, would lead his own band. On those occasionswhen either of them was unable to act as the leader of theband, he would appoint someone else to act as subleader,as is customary in the industry.A. AmesAmes, which apparently is a corporation,isengaged,among other activities, in providing orchestras (up to five ina single day) to clients for functions such as weddings, din-ner dances, bar mitzvahs, shows, and the like. Marty Amesand his musicians are members of the Union. When per-forming for such functions,as at the Manor, Ames entersinto a contract with the client giving the function(e.g., thefather of the, bride), not with the Manor. Though, as indi-cated, Ames has performed numerous times at the Manor,Ames credibly denied having any contractualarrangementswith the Manor. It was stipulated at the hearing that for thepurposes of this proceeding Marty Ames is an employerwithin the meaning of the Act.At times material to this proceeding, the Manor was en-gaged in the business of providing food, beverages,catering,and related services at its premises located at West Orange,New Jersey. During a recent annual period, in which thegross revenue of the Manor was in excess of $500,000, theManor received goods at its place of business valued inexcess of $50,000, which were delivered directly from out-side the State of New Jersey. The Union admits that duringtimes material the Manor has been an employer engaged incommerce within the meaning of the Act.In addition to a restaurant, the Manor provides for its-customers a lounge area in which beverages are sold, andB. HermanHerman,also apparently a corporation, is engaged inproviding orchestras,and other services,to clients for thesame kinds of functions as Ames. Herman employs up to 70.musicians(often referred to as sidemen) in about 12 orches-tras at a time. During the pastyear,Herman employed over200 such musicians playing engagements in New Jersey,New York,Pennsylvania,and Connecticut, with a grossincome to Herman of about$2100,000.Manyof these musi-cians are members of the Union. Herman selects its ownmusicians, maintains them on its own payroll,pays them ASSOCIATED MUSICIANS, LOCAL # 16deducting for their pay taxes and social security payments,pays unemployment taxes on these musicians, and main-tains workmen's compensation and public liability insur-ance covering the performance of the musicians with itsorchestras. Herman has discharged musicians working in itsorchestras.Herman owns certain equipment used by itsorchestras, supplies special shirts to the musicians, and pur-chases advertising for the orchestras.Herman secures engagements at the Manor, and presum-ably elsewhere, by following up leads, contacting the personwho intends to give-a function, selling the prospective clienton Herman's music, and entering into an agreement withthat client.t Up until last June, Herman used its own person-al form of contract in these instances. Since that time, whenthe Union began to insist that its members use the Union'sform B2B agreement at engagements at the Manor (dis-cussed hereinafter), Herman has also secured the client'ssignature to that form, which the Umoninsistsmust be filedwith it for each engagement played by its members. Thereis noevidence of and I find that Herman did not have anycontract or agreement with the Manor during this periodpursuant to which a Herman orchestra played anengage-ment at the Manor. At such engagements, Barry Herman,together with the client, determines the number of musi-cians to be used, the instrumentation, and the type of musicto be played at the function, and determines the dynamicsand the tempo of the music.In addition to the above, Barry Herman, himself, has (orhas had) certain special relationships with the Manor. SinceJune 1971, Barry Herman has been designated as the "musi-cal director" of the Manor, an amorphous title apparentlydignifying his position as the leader of the "house band" atthe Manor. He is, in effect, the Manor's channel of commu-nication to the musical world. Thus, when Bruce left theManor suddenly in September 1972 (as required by theUnion under circumstances discussed hereinafter), BarryHerman secured a temporary group to replace Bruce. Thereis no evidence that Herman receives any remuneration fromthe Manor for services performed other than those providedat the Manor by the Herman band. In fact, HermanpaystheManora very substantial amount of rent for a smallofficemaintained there.In September 1971, Herman also persuaded the twostrolling violinists who had previously been employed ap-parently by the Manor to join his organization and go onhis payroll. According to the undisputed testimony of BarryHerman, which is credited, he had been attempting to se-cure this arrangement for some time, on the basis that hewanted to use thesemen aspart of his operations at otherengagements when they were not working at the Manor. Hestates that at this time he obtained their agreement to thearrangement, had a verbal agreement with the Manor as totheir continued performances at the Manor, and put theviolinists on the Herman payroll from that time forwarduntil the violinists left the following September, as discussedi It is clear that the Manor banquet department also attempts to sell clientscontemplating using the Manor facilities for private functions on the use ofthe "house band,"in this case Herman's orchestra,for which Herman hasan arrangement to pay the banquet department a substantial percentage ofthe gross income Herman derives from operations at the Manor.hereinafter.2C. Bruce585Bruce was in the music business for about 40 years, untilhe left the Manor in June 1972. Prior to beginning whatturned out to be a long engagement at the Manor, Bruce hadperformed at numerous club dates as a sideman and as aleader.He was recruited to form a group and play at theManor by a previous manager of the Manor, Healy, about1963 or 1964. Bruce brought his own musicians with him.For about 4 years the Bruce orchestra played at functionscatered by the Manor banquet department. At that point,Bruce, with great reluctance, acceded to the request of thethen general manager of the Manor, Boggier, to leave thebanquet department and play in the lounge on a steadybasis, 6 nights a week.During his stay at the Manor, with the exception of oneyear, Bruce was paid in cash for the performance of hisorchestra, first by the banquet manager and later by theManor cashier when the orchestra was playing in thelounge. He then himself paid his men at the union scale,securing receipts from the men to show the Internal Reve-nue Service. Bruce's share of the payment from the Manorwas considerably larger than that of the sidemen. FromBruce's testimony,3 I find that during this period he paidhis own social security taxes and probably that of the side-men. He did neglect withholding and payment of taxes forthe sidemen and probably for himself, and therefore gotinto trouble with the Internal Revenue Service. For 1 year,in 1970-71, Bruce persuaded the Manor to put him and thesidemen on the Manor payroll and take care of the book-keeping for him. Thereafter he put the musicians back onhis own payroll, hired an accountant to get himself straight-ened out, and thereafter did not have any further problemswith IRS.Bruce testified that when he began at the Manor, the thenmanager of the Manor, Healy, executed a form B2B agree-ment in order to get Bruce to come to the Manor, but Bruceclearly understood that this was contrary to the policy of theManor and its owner,and hedid not file the agreement withthe Union, as union rules required. Bruce stated that hethereafter, and particularly while playing in the lounge, hadonly an oral understanding with the Manor. Bruce assertedthat the musicians were compelled to comply with houserules pertaining to drinking, smoking, dress, and length ofhair which were posted in the kitchen of the Manor, a place2 The Union argues, in effect, that this arrangement was a sham, on theground that it occurred about the time the Union was seeking recognitionfrom the Manor, as considered hereinafter, and no specific monetary advan-tage is shown to have accrued to Herman or the violinists by the move.However, Barry Herman testified, without contradiction, that this was amove he had for some time desired, which was to the advantage of Hermanand the violinists in respect to work opportunities at other places, and thathe was not requested to take this action by the Manor. While the timing isvery suspicious,I am not inclined to discredit Barry Herman on that basis,and on the record as a whole and my observation of the witness,I credit Instestimony. As will be noted hereinafter, in June 1972, the Union clearlytreated the violinists as part of the Herman organization.3Bruce's testimony,particularlyin respect to the incidents of his relation-ship to the Manor, tended to be vague,imprecise,and equivocating. I re-ceived the distinct impression of a bias against the Manor or its management,and have considered his testimony accordingly. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe musicians occasionally visited.While I do not believethat the bulletins referred to by Bruce were meant to applyto the musicians as such, it is clear that similar rules ofdeportment were understood to apply to the musicians intheir area of contact with guests of the Manor.4 Bruce fur-ther asserted that, while performing in the lounge, the hoursof performance were changed by the management, and thatthe owner of the Manor on occasion objected to certaintypes of music which the orchestra played. When the Unionadopted a rule forbidding members to work more than 5days a week on a steady engagement, the management per-suaded Bruce to continue to work 6 days.'Bruce stated that he did not consider himself the boss ofhis band, but that he and all the men were partners,6assert-ing that they decided together what music to play, whatuniform to wear, and that they got together by mutual con-sent to rehearse when necessary. Such rehearsals, whichwere in the early part of the band's engagement at theManor, were held in Bruce's home, not in the Manor. Whenone of the sidemen was absent, a replacement was selectedby Bruce, or by the sideman with Bruce's approval. WhenBruce was absent from a performance, he appointed one ofthe men as subleader. While the sidemen apparently hadother employment, Bruce apparently performed nowhereother than at the Manor, at least during the last 4 or 5 yearshe was there.The Union also produced evidence concerning otherbands which performed at the Manor from 1957 to theperiod with which we are here concerned, and one bandwhich performed at the Manor for 4 days in 1972 (discussedhereinafter). Each leader had a somewhat individual storyof his relationship with the Manor. This evidence has beenconsidered. To the extent that it conflicts with the findingsor conclusions herein made, I find that evidence either unre-liable or not sufficiently probative with respectto the issuesinvolved,which concern specifically the relationship ofAmes, Herman, and Bruce to the Manor.IIIALLEGED UNFAIR LABOR PRACTICESA. Presettlement EventsBy letter addressed to the Manor, dated July 13, 1971, theUnion claimed to be "the collective bargaining agent for themusicianswho render services to and in your estab-lishment," and requested a meeting for negotiation of abargaining agreement. Respondent answered, rejecting theUnion's request on the ground that the musicians rendering4 Other working conditions and benefits, such as insurance, leave, vaca-tions, profit sharing, pensions, and the like which the Manor provides for itsemployees are not provided for musicians playing at the Manor. Musiciansdo not, as other employees must, fill out job application forms or punch theManor tuneclock.5On cross-examination Bruce readily agreed that he conformed to theManor's desires because he was afraid to lose hisjob. The Unionargues thatthis clearly shows an employee status. However, independent contractorswhose major or sole production or service is for a single customer are, ofcourse, in exactly the same position.6 It appears, however, that when Bruce, in September 1972, was unable toobtain a form B2B contract from the Manor as the Union was insisting Bruceargued that the Union should be satisfied with a contract signed by himselfsince he was the leader of the bandservicesin the Manor were not the employees of the Manor,but the employees of the orchestra leaders in whose groupsthey worked, and that the leaders were independent con-tractors.In mid-September 1971, the Union sent a postcard noticeto all of its members, some of whom worked forHerman,Ames, and Bruce, advising that the Manor had been"placed on the Local and National Unfair List of the Amer-ican Federation of Musicians," and instructing its members,"Do not perform or accept musical engagements with any-one until further notice at `THE MANOR."' Prior to thattime, Peter Stuppiello, the secretary and an agent of theUnion, had visited the Manor where he informed Hermanthat the Manor was going to be placed on the Unions unfairlist and that Herman would receive a postcard advising himof this and instructing hun that he could not play at theManor. When Herman protested that this would leave himopen to law suits by clients with whom he had contracts toperform at the Manor, Stuppiello replied that this was theway it had to be, that the Union was "going to get theManor one way or another."During this same period, Ames, who also had contractswith clients (not the Manor) to play at functions at theManor was advised by one of his musicians of receipt of thepostcard. Ames called Lew Mallet, president and an admit-ted agent of the Union, who confirmed that the Manor was"on the unfair list and you cannot play." When Ames pro-tested that he had contracts with clients to play at the Man-or,Mallet replied thatAmes could not play theengagements, the Manor was on an unfair fist, there wouldbe a picket line, and "nobody would be allowed to cross it.If, they did, it was at the expense of a fine and possibleexplusion."These events apparently formed the basis for the chargesin Case 22-CC-447 and 448, which were settled by an agree-ment approved by the Acting Regional Director on October4, 1971.Itwould appear from the testimony of Ames that theUnion relented and permitted the leaders to play their en-gagements at the Manor during this period. Thus, Amestestified that at the last moment Mallet permitted him toperform, stating that the parties were going to get together,and that the Manor was off the unfair list "for the timebeing."B. Postsettlement EventsOn April 4, 1972, the Union by letter informed the Manorthat "a contract with the leader who performs in your estab-lishment is required in this office on a form B2B contract"(sometimesreferred to as a form B contract), and that "nowork [is] to be performed absent of a signed A.F. of M.contract." The Manor replied that it had nomusician em-ployees, and rejected the contention that the Union could"dictate" the type of contract the Manor signed with inde-pendent contractors.About the first of June, Stuppiello spoke to Herman at theManor advising that he shortly would be receiving a letterfrom the Union informing him that the violinists-he hadplaying at the Manor would no longer be allowed to playunlesstheManor signed a form B contract, and that the ASSOCIATED MUSICIANS,LOCAL # 16band in the lounge would also be receiving the same mes-sage.7Herman protested that by this action the Unionwould be putting six musicians out of work. Stuppiello saidthat "we have got to show The Manor that they can't getaway with anything, and that we are going to get them."Shortly thereafter, Herman and at least one of the violin-ists received a letter from the Union dated June 7, 1972,advising that a form B contract must be submitted to theUnion for all musicians employed by Herman "on a weeklysteady basis at the Manor," that if the Manor refused tocomply "the services of all AFM members steadily em-ployed at the Manor will be discontinued," and instructingthat "[f]ailure to comply will subject all violators to pre-scribed penalties as outlined in the AFM Constitution andBy-laws." Herman was unable to get the Manor to agree tosign the form agreement required by the Union, and theviolinists ceased working at the Manor. The Union's briefasserts that the violinists were "called out on strike." (Br.,p. 4)By letter dated June 7, 1971, the Union also informedBruce (whose orchestra was then playing in the Manorlounge) that he would have to submit to the Union a formB agreement for the musicians employed by him on a steadybasis at the Manor, or that their services at the Manor wouldbe "discontinued," under threat of the penalties outlined inthe AFM constitution and bylaws. When he could not gettheManor to sign the form agreement, Bruce sought toobtain a reprieve from Stuppiello, and later from Mallet, butwas unsuccessful. He and his orchestra thereupon ceasedworking at the Manor. The Union claims they likewise were"called out on strike."When Bruce ceased performing at the Manor lounge,Herman contacted another musician, Fred Thaler, and re-quested him to hire two sidemen to form a group to play inthe lounge for 4 days. Herman told Thaler of the unionproblem, and suggested that in order to avoid the necessityof filing a form B contract, in the unlikely situation that thepoint came up, Thaler should deny union membership.Thaler reported to Boggier at the Manor and was informedthat the lounge had an "intimate type atmosphere" and thatthe band should not play too loud. The orchestra was paidin cash. Though Respondent's brief suggests that on thisoccasion each musician was paid separately, the record doesnot support this, and I infer that the Manor followed itsnormal practice of paying the leader for the orchestra. Itdoes not appear how the Union was informed of this en-gagement, but thereafter Thaler and the two sidemen whoworked with him on this occasion were each fined $450 bythe Union for working at the Manor without filing a formB agreement, and denying union membership.C. The Form B2B ContractThe B2B contract is contained on a printed form bearingat its head the words"American Federation of Musiciansof the United States and Canada"(herein called Federa-tion)with the seal of the Federation on the left.Under thisappears the words"CONTRACT BLANK,"under which7 This action was taken pursuant to formal decision of the Union's boardof directors,according to the official journal of theUnion for July 1972.appear the words "Local Number."587The agreement purports to be between "the undersignedPurchaser of Music [herein called Employer] andmu-sicians," stated to include the leader. However, though thereis space on the back of the document for the names of themusicians (including the leader) who will perform, the con-tract is intended to be signed only by the leader (and possi-bly' a booking agent) and the so-termed "purchaser ofmusic" (herein sometimes referred to as the purchaser).'In addition to blank spaces to be completed showing theplace of the engagement, the name of the band, the dates,times and type of the engagement, and the wages and termsagreed upon (including expenses to be reimbursed), the con-tract contains the following printed provisions:The musicians are engaged severally on the terms andconditions on face hereof. The leader represents thatthemusicians already designated have agreed to bebound by said terms and conditions. Each musician yetto be chosen, upon acceptance, shall be bound by saidterms and conditions. Each musician may enforce thisagreement. The musicians severally agree to renderservices under the undersigned leader.Upon request by the Federation of the local in whosejurisdiction the musicians shall perform hereunder Em-ployer either shall make advance payment hereunderor post appropriate bond.If the engagement is subject to contribution to the A.F.M. & E.P.W. Pension Welfare Fund, the leader willcollect same from the Employer and pay it to the Fund;and the Employer and leader agree to be bound by thetrust indenture....The Employer shall at all times have complete supervi-sion,direction and control over the services of musi-cians on this engagement and expressly reserves theright to control the manner, means and details of theperformance of servicesby themusicians including theleader as well as the ends to be accomplished. If anymusicians have not been chosen upon the signing ofthis contract, the leader shall, as agent for the Employ-er and under his instructions, hire such persons and anyreplacements as are required.In accordance with the Constitution,By-laws, Rulesand Regulations of the Federation,the parties will sub-mit every claim, dispute,controversy or difference in-volving the musical services arising out of or connectedwith this contract and the engagement covered therebyfordetermination by the International ExecutiveBoard of the Federation or a similar board of an appro-priate local thereof and such determination shall beconclusive,final and binding upon the parties.The leader, shall, as agent of the Employer, enforceAn addendum to this statementasserts*"This contract doesnot conclu-sively determine the person liable to report and pay employmenttaxes andsimilar employer levies under rulings of the U. S. Internal Service and ofsome state agencies." 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisciplinary measures for just cause, and carry out in-structions as to selections and manner of performance... On behalf of the Employer the leader will distrib-ute the amount received from the Employer to the mu-sicians including himself . . . and take and turn overtherefor receipts from each musician, including himselfFederation are not permitted to use any form of agreementfor engagements other than that issued by the Federation,subject to possible fines. (Art. 13, sec. 33.)D. Analysisand Conclusions1.Status of themusiciansAll employees covered by this agreement must bemembers in good standing of the Federation [providedthat if the engagement is subject,to the Act, membersemployed must maintain their membership, and othersemployed must join the Federation after 30 days, fur-ther provided that these provisions are permitted byapplicable law.]To the extent permitted by applicable law, nothing inthis contract shall ever be construed so as to interferewith any duty owing by any musician performing here-under to the Federation pursuant to its Constitution,By-laws, Rules, Regulations and Orders.Any musicians on this engagement are free to cease ser-vice hereunder by reason of any strike, ban, unfair listorder or requirement of the Federation or of any Federa-tion local approved by the Federation or by reason of anyother labor dispute approved by the Federation and shallbe free to accept and engage in other employment of thesame or similar character or otherwise, without any re-straint, hindrance, penalty, obligation or liability whatev-er,any other provisions of this contract to the contrarynotwithstanding.[Emphasis supplied.]Representatives of the Federation local in whose juris-diction the musicians shall perform hereunder shallhave access to the place of performance (except toprivate residences) for the purpose of conferring withthe musicians.No performance on the engagement shall be recorded,reproduced or transmitted . . . in the absence of aspecific written agreement with the Federation .. .The Employer represents that there does not existagainst him, in favor of any member of the Federation,any claim of any kind arising out of musical servicesrendered for such Employer. No musician will be re-quired . . . to render any services for said Employer solong as any such claim is unsatisfied or unpaid, inwhole or in part... .To the extent permitted by applicable law, all of theConstitution, By-laws, Rules and Regulations of theFederation and of any local thereof applicable to thisengagement (not in conflict with those of the Federa-tion) will be adhered to... ,Many of these provisions, and particularly the paragraphemphasized above, are derived, from the bylaws of the Fed-eration (see, e.g., art. 16, secs: 23 and 24). Members of theAs previously noted, Respondent admits that Ames is anemployer of the musicians in his orchestra. Similarly, theRespondent does "not contend that the Manor was theemployer of those musicians performing at the catered af-fairs under Herman's leadership" (Br., p. 5, fn. 2), but, ineffect,arguesthat the strolling violinists continued to beemployees of the Manor, even after they were transferred,by agreement, to the payroll of Herman.Employment is a contractual relationship.It rests onagreement.There is no question but that the violinists, withtheir consent, and by agreement betweenHerman and theManor were terminated by the Manor and employed byHerman. Though attacked by the Union as a shadow trans-actionsincethe violinists continued to perform at the Man-or thereafter, in fact this change had substantial legalconsequences. The Manor thus exercised its right to insistthat it wouldno longerundertake the obligationsof main-taining thesemen as itsemployees on its payroll, withhold-ing their taxes, paying social security, unemploymentcompensation, and other taxes and insurance upon them asemployees, and paying them the substantial benefits whichit gave to its own employees. By reason of the change, ontheir part the violinists lost rights to benefits granted Manoremployees. Though it appears that the violinistsconsentedto the change, even in the absence of such consent, theManor could have legally insisted that it would not thereaf-ter use their services except as employees of Herman. In theabsence of any evidence that Herman did not thereaftereffectively control the activities of the violinists at the Man-or, as well astheir performances elsewhere as employees ofHerman, or that the Manor thereafter exercised(or retainedthe right toexercise) joint control over the incidents of theemployee status of these men while they were performing atthe Manor,it isfound that after the violinists transferred tothe employment of Herman the Manor was no longer theiremployer.The Bruce orchestra presents a more difficult problembecause of its long involvement with the Manor, and thefact that it performedservicesfor no other persons. Howev-er, as has been noted, the fact that such services are per-formed for one client exclusivelyisnot necessarilyinconsistentwith a status of independent contractor, or sep-arate employer.It is noted that in consideringsimilar situations, theBoard has placed greatstresson the nature of the agreementbetween the purchaser of music and the purveyor of themusic,especially noting whether the purchaser had thereinspecifically agreed to accept the purveyor as an employeeor specifically reserved to itself such control over the purve-yor. See, e.g.,Reno Musicians Protective Union Local 368,AFM, AFL-CIO (Foster S. Edwards, et al.),170 NLRB 271;cf.Edward Small Productions, Inc.,127 NLRB 283, andcasescited therein (where the Board found employee status ASSOCIATED MUSICIANS, LOCAL # 16589on the basis of such a specific agreement) withThe AlamoCompany,129 NLRB 1093 (wherein a similarsituation theBoard found no employeestatus,distinguishing its priordecisions inEdward Small Productionson the ground thatno such agreement existed there). In the presentcase, it isclear that at times material to thiscase,the Manor (with theexception of 1 year) adamantly refused to accept any of theorchestras, includingBruce, asemployees, did not requirethe musicians to fill out job applicationformsor punch atimeclock as required of all other employees, and did notprovide the musicians with the job benefits given other em-ployees.Bruce selectedand hired his own employees. When re-placements were required, they were selected by Bruce or bythe musician involved with Bruce's approval. Except for the1year when Bruce persuaded the Manor to take over thepayroll chores, Bruce paid his own men out of thelump sumpaid to him by the Manor. Significantly, when the Manorrefused to continue this arrangement, Bruce then employedhis own accountant to get his payroll procedures straight-ened out so that he would have no further problems withIRS. It is inferred that he thereafter paid the proper taxesand other charges on the musicians required by law of anemployer.It isnoted that, when the management had com-plaints about the band, it went to Bruce directly, not to theindividualmembers of the band separately. The recordshows that in the past, when management had complaintsabout the individual appearance of members of the band,it also did not go to the men involved directly, but to theorchestra leader.When the Union advised all union mem-bers in the Bruce orchestra that they could not performwithout the Union-approved contract, it was the orchestraleader, Bruce, that the Union expected to exercise this res-ponsibility, not the individual musicians.9Respondent places considerable stress on the fact that theManor insisted that certain kinds of music not be played inthe lounge, that the musicians maintain the appearance re-quired by the management, and that certain behavior con-sidered offensive to the guests of the Manor (smoking ordrinking on the bandstand) be avoided, and reserved theright to set and change the hours of performance. Respon-dent claims that this shows that the Manor retained suchcontrol over the manner of the services, as opposed to theend product, as to make the musicians employees of theManor, whether the Manor desired that relationship or not.In the context of this case, I do not find these matterspersuasive. By way of illustration:Whenone engages acontractor to build a house, the contractor does not becomeany less independent because the purchaser determines thekind of house, where it is to be placed, the kind ofmaterialsto be used, the times of construction, or even the times ofthe day when building shall take place (e.g., to avoid inter-ference with other persons or activities). In the present mat-9 The Federation bylaws containin excessof 20 sections establishing thespecial position and responsibility of leaders, such as to "employ" or "en-gage"musicians(e.g., art. 12, sec 5; art. 13, sec. 31), to pay the musiciansin their bands (e.g., art. 12, sec. 33; art. 13, sec. 29); to obtain authorizationsfrom musicians in his band to deduct from the musician's, pay monies oweda Federation local (art. 2, sec 10(A)), to employ only members in goodstanding with the Federation (art. 16, sec 3), and generally to see that therequirements of the Federation's constitutionand bylaws are complied with.ter, the service contracted for was not merely music, butmusic that would be pleasing to the customers of the Manorand attractively presented in the circumstances. I am per-suaded that the conditions placed on Bruce, in the circum-stances of this case, were properly relevant to the ends forwhich'he was engaged,andthat the Manor did not reservethe right to, nor did it exercise, control over the meansemployed by Bruce to furnish the end product for which hewas engaged.10For the reasons stated, and on the record as a whole, itis found that during the times material to this proceedingAmes, Herman, and Bruce were independent contractorsand employers of the musicians performing in their orches-tras at the Manor, and that, since September 1971 until theyceased performing at the Manor, the strolling musicianswere employees of Herman, and not employees of the Man-or.2.The alleged violations of the Acta.The Union's postsettlement conductGeneral Counsel alleges that since October 4, 1971, theeffective date of the settlement of the prior chargesagainstthe Union, the Union has engaged in unfair labor practicesin violation of the Act and the settlement agreement. Thoseallegations will be considered first.(1) The alleged violation based on Section 8(e)Section 8(e) of the Act provides in pertinent part that "Itshall be an unfair labor practice for any labor organizationand any employer to enter into any contract . . .express orimplied, whereby such employer ... agrees ...to ceasedoing business with any other person.... "Further, Section 8(b)(4)(A) of the Act provides, in sub-stance, that it shall be an unfair labor practice for a labororganization or its agents (i) to engage in a strike, or induceor encourage any individual employed by a person who iscovered by the Act to engage in a strike, or (ii) to threaten,coerce, or restrain any person covered by the Act, where anobject of the Union's action is "forcing or requiring anyemployer or self-employed person . . . to enter into anyagreement which is prohibited by Section 8(e)."InTruck Drivers Union Local No. 413, IBT, et al. (ThePattonWarehouse, Inc.),140 NLRB 1474, enfd. as modified334 F.2d 539 (C.A.D.C., 1964), the Board considered a con-tention that Section 8(e) was violated by a contract clausebetween a labor organization and employers to the effectthat employees should not be subject to discipline or dis-charge for refusing to work where there was a labor disputeor for refusing to cross any picket line at any place includingthat of their own employer (referred to as a picket lineclause). The Board there held that in the absence of lan-guage explicitly limiting such picket line clause "(a) to pro-tected activities engaged in by employees against their own10Respondentalso argues that the fact that the Manorinsisted that Bruceperform in the lounge rather than in the banquet departmentshows thecontrol reserved by the Manor However, thisalso was not inconsistent withthe control that may be exercised over an independent' contractor in theabsence of any contractual limitation 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer and (b)to activities against another employer whohas been struck by his own employees,where the strike hasbeen ratified or approved by their representative whom theemployer is required to recognize under the Act" (140NLRB at 1481),such picket line clause violates Section 8(e),because it has the "effect of denying to an employer hisprivilege of replacing employees who refuse to carry outtheir assigned duties ...[thus requiring]the employer toagree to cease or refrain from. . .dealing with the employ-er whose products or services are under the union's ban."(140 NLRB at 1481-82)In the present case, the allegedly violative clause(set outin full in italics in section III, C, above),provides in sub-stance that the musicians covered by the contract"are freeto cease service" thereunder by reason of a ban,strike,unfair list, order,or requirement of the Federation,or of oneof its locals approved by the Federation,"without any re-straint,hindrance,penalty, obligation or liability whatev-er."The General Counsel contends,without apparentargument by the Union,that this clause literally falls withinthe class of language interdicted in thePattonWarehousecase.The Union contends,however, that it never asked theManor to enter into such agreement with the Union, andthat the form B agreement is not designed as a contractbetween the Union and any employer,"and therefore itmay not be said that the Union engaged in any activitydesigned to cause the Manor "to enter into any contract"with the Union within the meaning of Section 8(e) of theAct. However,it is clear that the form B contract was draft-ed by the Federation on behalf of the Union and its mem-bers and others in like relationship to the Federation,for thepurpose of carrying out the bargaining responsibilities ofthe Federation,the Union,and other locals, to their mem-bers(as the Union's brief so argues, see,e.g., pp.13, 14, 17),and that the Federation and the Union require their mem-bers to secure,and perform undert this form of agreement,and no other, and requires that it be filed with the Unionunder pain of possible disciplinary action.Not only is theclause with which we are here concerned required by theFederation's bylaws to be included in the form B agreement,but that agreement by its terms provides for the participa-tion of the Federation and the Union in the effectuation ofits terms,as in the following provisions: (1) The Federationor the Union,at their discretion,may require the purchaserof music under the agreement to pay for the services inadvance,or post a bond; (2) every dispute under the agree-ment must be submitted,in accordance with the constitu-tion,bylaws, and regulations of the Federation, to theexecutive board of the Federation,or of the Union, whosedecisions are "conclusive,final and binding upon the par-ties";(3) all musicians must be or become members of theFederation; (4) the construction of the agreement is to beconsistent with the obligation of members under the consti-tution, bylaws, regulations,and orders of the Federation;(5) musicians performing under the agreement may cease atthe order of the Federation or the Union; (6) representativesof the Union are afforded access to the premises where the11For this reason, in one of his letters to the Union, counsel for the Manorasserted that it was not "a labor contract "agreement is in force: (7) transcriptions of the performancecannot be made without the written consent of the Federa-tion; (8) no performance may be required under the agree-ment until the purchaser has paid any claim owing to anymember of the Federation(whether engaged on that partic-ular performance or not);and lastly(9) the parties are com-mitted,to the extent permitted by law,to adhere to "all ofthe Constitution,By-laws, Rules and Regulations of theFederation,"and the Union.12As the record shows, the Union not only adopted theform B contract,but insisted that the band leaders secureits execution and perform only under that form of contract,presumably because the Union considered that to be in thebest interest of the Union and its members,even though theband leaders with whom we are here concerned disagreed,and desired,strongly, to perform without obtaining the exe-cution of that agreement.In the circumstances of this case,it is found that the form B agreement was intended by theUnion as a collective-bargaining agreement, providing forthe wages,hours, and working conditions of its members,and that in seeking such agreements the leaders here in-volved were acting as agents of the Union,at the directionand under the control of the Union, and in executing suchagreements the leaders would be entering into the form Bagreement as agent for and on behalf of the Union.In this case, the Union induced and encouraged membersof the Herman and Bruce orchestra to cease work for theiremployers,Herman and Bruce,at the Manor,unless theManor executed the union form B agreement covering theirworking conditions,and further threatened,restrained, andcoerced Herman and Bruce, as employers and independentcontractors,to cease doing business with the Manor unlessthe Manor executed the form B agreement,by inducing andencouraging their employees to strike,and by threateningHerman and Bruce with penalties under the Union's andthe Federation's constitution,bylaws, orders, and regula-tions. It would thus appear that General Counsel has madeout his case in support of the allegation that the Unionengaged in a violation of Section 8(b)(4)(i)and (ii)(A) byseeking to obtain the form B agreement with a clause of thecharacter which the Board found unlawful in thePattonWarehousecase.The Union argues, however,that to so readily "assign anillegal secondary objective to an unsigned agreement, in theabsence of extrinsic evidence as to its intended applicationand with repeated expressions in the document itself of theintention to conform conduct under it to applicable law isa triumph of cloistered sterility." (Br., p. 32)However, thevery language and intent of Section 8(b)(4)(A) of the Act isto prohibit coercive activity to obtain a prohibited agree-ment,which obviously would be unsigned at the time theactivity occurs. The Board and the court of appeals in thePattoncase agreed that the type of clause with which we arehere concerned clearly comes within the class of agreementsprohibited by Section 8(e) of the Act. Assuming that "ex-trinsic evidence" of the intended application of the clausewould be relevant to the issues,the Union offered no such12This last provision,among other things,obligates the purchaser to othercontract clauses and obligations mandated by the Federation's bylaws, butnot expressly set forth in the form B agreement(See, e.g., art 34, secs. 1 and4) ASSOCIATED MUSICIANS, LOCAL # 16591evidence, therefore leaving only the specific language of theclause to be considered; and most importantly, though thereare general references to the "applicable law" in relation tootherclauses in the form B contract, the specific clause incontroversy here is not limited as the Board or the court inPattonindicated was necessary, or in any other way.Under the circumstances presented by the record in thiscase, and in light of the decisions of the Board, I find thatthe Union violated Section 8(b)(4)(i) and (ii)(A) of the Actby its activities designed to secure execution of the form Bagreement by the Manor.(2) The alleged violation of Section 8(b)(4)(B)Section 8(b)(4)(B) of the Act provides, in substance, thatit shall be an unfair labor practice for a labor organizationor its agents (i) to engage in a strike, or induce or encourageany individual employed by a person covered by the Act toengage in a strike, or (ii) to threaten, restrain or coerce anyperson covered by the Act, where an object of the union'saction is "forcing or requiring any person ... to ceasedoing business with any other person.... "The General Counsel asserts that the Union's activitiesset forth above, which were designed to obtain execution ofthe form B agreement by the Manor, involved inducementand encouragement of individuals employed by Hermanand Bruce to engage in a strike, as well as threats to andcoercion and restraint of Bruce and Herman, with an objectof forcing or requiring Bruce and Herman to cease doingbusiness with thtManor (or to continue under substantiallyaltered conditions). This obviously is literally true, Howev-er, the Board, rec'ently'in a seriesof cases,13has hadoccasion to consider s 'A1ar union conductin similar cir-cumstances and has held it not violative of Section8(b)(4)(B) of the Act. Thus in the twoHarrah's Clubcases,where the Federation had a primary dispute with and hadestablished a picket Erie at certain clubs in the Reno area,the Board held that instructions by the Federation andAGVA to union member orchestras and other entertainers,who had contracts to perform at those clubs, not to performunder a threat of union discipline if they did, and evenunion discipline of those members who disobeyed thoseinstructions, did not violate Section 8(b)(4)(B) of the Act, onthe basis that the unions' activity was properly in aid of theFederation's primary dispute with the clubs. The Board heldthat the unions' "appeals to them [the union members] tohonor a picket line [do not] lose their character as permissi-ble primary activity when accompanied by threats of inter-nal disciplinary action by the union of which they aremembers." See 176 NLRB at 581; 178 NLRB at 710. Whilethis rule may seem to be in conflict with principles estab-lished in earliercases,14Iam bound to follow the latest13AmericanGuild of VarietyArtists,AFL-CIO(Harrah's Club),176 NLRB580 (herein"theAGVAcase");American Federation of MusiciansAFL-CIO,et al(Harrah'sClub),178 NLRB707;American Federation of Musicians ofthe United States and Canada and Wichita Falls Musicians Association Local688, AFM (National Assn of Orchestra Leaders),186 NLRB 646.is Thusin Glaziers Local Union 1184,Brotherhood of Painters,Decoratorsand Paperhangers ofAmerica,AFL-CIO (Tennessee Glass Company,Inc),164NLRB 116,relied upon by the General Counsel,but distinguished by theBoardin theAGVAcase,the Board held (in finding a violation of Secdecisions of the Board, which I believe require that I findthat the activities of the Union in 1972, in attempting tosecure the Manor's assent to the form B contract,were notin violation of section 8(b)(4)(B) of the Act. Itis, therefore,unnecessary to consider the other arguments presented bythe Union.It will therefore be recommended that this alle-gation of the complaint be dismissed.b. The Union's presettlement conductIn the agreement in settlement of the charges in Cases22-CC-447 and 448, the Union committed itself not toengage in activities in violation of Section 8(b)(4)(B) of theAct. As has been found; the Union's activities since thattime, on this record, have not violated that section of theAct, though the Union has violated Section 8(b)(4)(A) of theAct, a violation apparently not within the contemplation ofthe settlement agreement. In the circumstances of this case,it is found that by its postsettlement conduct, the Union didnot violate the settlement agreement. The Board has a gen-eral policy to afford settlement agreements finality exceptwhere there has been a breach of the agreement. SeeShur-tenda Steaks, Inc.,161 NLRB 957, 968, In. 23. The Boardfurther will not set such settlement agreements aside exceptwhere there is substantial cause to take such action. SeeMedical Manors, Inc., d/b/a Community Convalescent Hospi-tal,199 NLRB 840. On the basis of the discussion above,and the entire record in this case, I am of the opinion andhold that the settlement agreement should not have been setaside, and it will be recommended that the settlement agree-ment in Cases 22-CC-447 and 448 be reinstated, and thatthe allegations of the complaint in this matter relating tothose cases be dismissed. Cf.Tompkins Motor Lines, Inc.,142 NLRB 1.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof the Act.2.The Manor, Herman, Bruce, and Ames,at times mate-rial to this proceeding, were employers or personsengagedin commerce or in an industry affecting commerce withinthe meaning of Sections 2(2), (6), (7), and 8(b)(4) of the Act.3.By inducing and encouraging employees of Hermanand Bruce to engage in a strike or refusal in the course oftheir employment to perform services, and by threatening,restraining, and coercing Herman, Bruce, and the Manor,in each case with an object of forcing or requiring thesepersons to enter into an agreement prohibited by Section8(e) of the act, the Union violated Section 8(b)(4)(i) and8(b)(4)(B) ). "The wording of the [union] letter.demonstrates that it wasaimed specifically at those of its members who were independent contractorswith the design and intent of restraining and coercing them through threatof disciplinary action " See alsoUnited Brotherhood of Carpentersand Joinersof America, AFL-CIO, Local 1839 (Kroeter Construction Company),160NLRB I (threat of disciplinary action for allegedlycrossingpicket line);Local 171, United Brotherhood of Carpenters and Joiners of America, AFL-CIO (Bans Floor Covering),167 NLRB 981, and cases cited at 984. It isfurther noted that the activities of the threatened employees and employersin those cases were even more closely intertwined with the business of theperson with whom the union had its primary dispute than in theHarrah'sClubcases 592DECISIONS OF NATIONAL LABOR RELATIONS BOARD(ii)(B) of the Act.engaged in unfair labor practices in violation of Section4.Except as herein found,and for the reasons set forth,8(b)(4)(A)of theAct, itwill be recommended that Respon-the Union did not engage in conduct violative of the Act.dent Union cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theTHE REMEDYAct.It having been found that the Respondent Union has[Recommended Order omitted from publication.]